Citation Nr: 1046471	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for follicular lymphoma, 
including as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from October 1956 to August 
1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for lymphoma including as due to 
exposure to ionizing radiation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that service connection is warranted for 
follicular lymphoma for which he was treated beginning in 2004.  
His primary contention is that the lymphoma developed as a result 
of his exposure to radiation while handling nuclear artillery 
shells while stationed in Korea.  Secondarily, he contends that 
his lymphoma developed as a result of exposure to chemicals, 
including gasoline and diesel fuel with which he and his fellow 
servicemen used to clean their hands.  

There is a May 2008 response from the U.S. Army Dosimetry Center 
to the effect that they were unable to locate any records of the 
Veteran's exposure to ionizing radiation.  While this development 
is relevant, as it is similar to a Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) recognized by VA 
regulation, VA regulations require also that VA obtain service 
medical (treatment) records, and "other records which may 
contain information pertaining to the veteran's radiation dose in 
service."  In this case, there has been no referral to the VA 
Under Secretary for Health of the Veteran's "other records," 
including service treatment records, service personnel records, 
and forms reporting specific information regarding exposure to 
radiation during service.  Regulations provide that cases such as 
the Veteran's, which deal with exposure to forms of radiation 
other than through atmospheric nuclear weapons or the occupation 
of Hiroshima and Nagasaki, referral should be undertaken for 
preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii) 
(2010).  Based on the dose estimate, the VA Under Secretary for 
Health should also be requested to provide an advisory medical 
opinion.  See 38 C.F.R. § 3.311(c)(1) (2010).  This referral to 
the VA Under Secretary for Health should be accomplished prior to 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran's 
claims folder to be forwarded to the VA Under 
Secretary for Health, who should be requested to 
prepare a dose estimate based on available 
methodologies as required under 38 C.F.R. 
§ 3.311(a)(2)(iii) and, if warranted, and 
advisory medical opinion as to whether it is at 
least as likely as not that the Veteran's 
follicular lymphoma resulted from exposure to 
radiation in service.  Additional opinion as to 
whether the Veteran's follicular lymphoma was 
due to exposure to chemicals, including gasoline 
and diesel fuel, would also be helpful to 
resolution of this claim.  The RO/AMC should 
then review the claims file and ensure 
compliance with all notification and development 
action required by regulations applicable to 
claims for service connection based on exposure 
to ionizing radiation.  

2.  Thereafter, the RO/AMC should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) that 
addresses all relevant actions taken on the 
claim for benefits.  The Veteran should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


